Citation Nr: 1823476	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a nervous condition.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 1978 to October 1978.  See DD 214 (noting a type of separation of "Relief from ADT").  Based on the Agency of Original Jurisdiction's (AOJ) April 2012 rating decision that granted entitlement to service connection for tinnitus, the appellant is a Veteran.  See 38 U.S.C. § 101(2), (24) (2012); 38 C.F.R. § 3.6(a) (2017).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Subsequent to the September 2014 statement of the case (SOC), the Veteran submitted additional private medical records in October 2014.  As the Veteran filed his substantive appeal on or after February 2, 2013, this evidence submitted by the Veteran is therefore subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1) (2012).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT
	
1.  A back condition is not attributable to the Veteran's service.  

2.  A nervous condition is not attributable to the Veteran's service.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in service.  38 U.S.C. § 1131 (2012); 
38 C.F.R. § 3.303 (2017).
2.  A nervous condition was not incurred in service.  38 U.S.C. § 1131 (2012); 
38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History and Background 

The Veteran filed a claim in August 2010.  The Veteran listed a claimed disability of back condition, noted that his disability began in 1978 and noted under a column asking about the address of a medical facility or doctor "private."   He also listed a claimed disability of nervous condition, noted that his disability began in 1978 and regarding a question of when he was treated for the condition, he did not note a date treatment began and as to when treatment went to, he noted the present.  In the pension section of the claim, he noted that the back and nervous disabilities began in 1993.  He noted under a column asking about the address of a medical facility or doctor "private medical record."  

An August 2010 letter to the Veteran asked for him to provide any treatment records related to the claimed conditions.  The letter referenced that in the Veteran's claim he indicating that he received treatment from private providers.  The Veteran was asked to submit a release to allow VA to obtain treatment information.  The Veteran did not appear to respond to this letter and did not provide any medical records substantively related to his claimed back or nervous condition and did not provide a completed release for such records.

Service treatment records (STRs) are not of record related to the Veteran's ACDUTRA service.  The AOJ took efforts to obtain these records, but determined that the records were not available.  See April 2012 Memorandum (with a subject of "Formal finding on the unavailability of Federal records").  The Veteran was informed via phone in July 2011 that his STRs were not found by the Records Management Center.  He stated that the only STRs he had in his possession had been submitted.

In this regard, the Veteran submitted with his August 2010 claim a one page document.  This document appears to be a partial copy of a military examination report.  A date is noted of January 17, 1980 under the summary of defects and diagnosis section.  This date is not during the Veteran's period of ACDUTRA service.  The only defect or diagnosis listed related to the Veteran's hearing and no defect or diagnosis was noted regarding the Veteran's back or mental health.  Under the physical profile section, 111311 was noted as part of the PULHES rating system.  See Horn v. Shinseki, 25 Vet. App. 231 (1992) (stating that "PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The 'P' stands for 'physical capacity or stamina; the 'U' for 'upper extremities'; the 'L' for 'lower extremities'; the 'H' for 'hearing and ear'; the 'E' for 'eyes'; and the 'S' for 'psychiatric.'  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of '1' in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations.  Id.  Ratings from '2' to '4' indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.  Id.").

In the Veteran's April 2012 notice of disagreement (NOD) and on the September 2014 VA Form 9, he did not provide any additional substantive information related to his back or nervous condition.  On his NOD, he stated that he "will provide additional evidence as soon as you request it."  On the Form 9, he referenced that he had been denied treatment at the VA clinic and discussed his bilateral hearing loss disability.

As referenced in the Introduction, the Veteran submitted additional private medical records in October 2014.  These records were dated in October 2011 and were private audiological records.   An October 2011 private audiological evaluation report noted under the history section, after discussing complaints related to the ears, that "[h]ealth history is otherwise remarkable for" emphysema and chronic schizophrenia (and it was referenced that he was on medication that is known to be used to treat mental health symptoms).

Also of record are Social Security Administration (SSA) disability records.  These records noted that the Veteran was determined to be disabled as of April 1993 with a primary diagnosis of schizophrenic, paranoid and other psychotic disorders.  The SSA records, generally, were dated in the 1990s and related to mental health treatment.  The records did not discuss the Veteran's mental health symptoms or disabilities in relation to his ACDUTRA service, but rather discussed such in relation to other matters including the loss of his job in 1993.  There was no mention of military service in any context.  An April 3, 1993 psychiatric evaluation noted the Veteran as "with no previous psychiatric history" and a past medical history as "negative, except for he did fall off a fork-lift several months ago with a strained muscle in his back, otherwise negative."  On a December 1994 Disability Report, the Veteran stated that his disabling condition was "nervous and depression."  He stated that this condition first bothered him in May 1992.  He stated that "I feel my job caused my condition."  

II.  Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  "Active military, naval, and air service" includes (as relevant here) any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty.  See 38 C.F.R. § 3.6 (2017).  

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

While entitlement to service connection is warranted in certain circumstances based on the presumption regarding chronic diseases, this presumption is inapplicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).
VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  Under 38 U.S.C. § 5103A(d) (2012), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the back condition and nervous condition claims, the Veteran was not afforded a VA examination and no VA opinion was obtained.  The Board, however, finds that no VA examination or opinion is necessary for these claims.  As will be further outlined below, the Board has concluded that there was no evidence establishing that an event, injury or disease occurred in service.  Additionally, there is not an indication that the current disability or symptoms may be associated with service and there is sufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted for these claims.

Back Condition

Upon review, the Board concludes that entitlement to service connection for a back condition is not warranted.

The threshold requirement for entitlement to service connection to be granted is competent evidence of the current existence of a claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, competent evidence does not identify a current back disability.  As noted, on his August 2010 claim the Veteran listed a disability of back condition, without more, and referenced private medical treatment.  Despite being specifically requested by the AOJ's August 2010 letter to submit private medical records or a release for such records, the Veteran has not provided any medical records related to his claimed back condition.  In addition, the Veteran has only vaguely reported a back condition, as opposed to identifying a specific back disability that may exist.  

Moreover, the Veteran has not identified any event, injury or disease that occurred during his July 1978 to October 1978 period of ACDUTRA service that may be associated with his claimed back condition.  As noted, no STRs during the Veteran's ACDUTRA service are of record.  The Veteran's claim simply referenced that the claimed back condition began in 1978, without further information or detail.  The Board notes that the Veteran only listed 1978, while his ACDUTRA service was only for a portion of that year.  Overall, the evidence does not establish that an event, injury or disease occurred in service that a back condition may be associated with.

In sum, the Board finds that a back condition is not related to the Veteran's service.  As such, the Board concludes that a back condition was not incurred in service and to this extent the Veteran's claim is denied.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

Nervous Condition 

Upon review, the Board concludes that entitlement to service connection for a nervous condition is not warranted.

As noted, on his August 2010 claim the Veteran referenced in regard to his claimed nervous condition private medical treatment.  Despite being specifically requested by the AOJ's August 2010 letter to submit private medical records or a release for such records, the Veteran has not provided any medical records substantively related to his claimed nervous condition.  

In any event, as referenced, an October 2011 private audiological evaluation report noted under the history section a health history of chronic schizophrenia.  Assuming (without deciding) for purposes of this decision that the Veteran has a current nervous condition based on this medical record, the Veteran, however, has not identified any event, injury or disease that occurred during his July 1978 to October 1978 period of ACDUTRA service that may be associated with his claimed nervous condition.  As noted, no STRs during the Veteran's ACDUTRA service are of record.  His claim simply referenced that the claimed nervous condition began in 1978, without further information or detail.  The Board notes that the Veteran only listed 1978, while his ACDUTRA service was only for a portion of that year.  Also, SSA records included a December 1994 Disability Report on which the Veteran stated that his disabling condition was "nervous and depression," stated that that this condition first bothered him in May 1992 and stated that "I feel my job caused my condition."  This evidence suggests that the any current nervous condition did not initially manifest during, and continue from, the Veteran's ACDUTRA service.  Overall, the evidence does not establish that an event, injury or disease occurred in service that may be associated with a nervous condition.

In sum, the Board finds that a nervous condition is not related to the Veteran's service.  As such, the Board concludes that a nervous condition was not incurred in service and to this extent the Veteran's claim is denied.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for a nervous condition is denied.  


REMAND

The Veteran filed a claim in August 2010 and listed a claimed disability of hearing loss and noted that his disability began in 1978.  Evidence of record indicated that the Veteran had a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  See October 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The Veteran's DD 214 for his period of ACDUTRA service listed his primary specialty as Infantryman and listed an expert marksmanship badge for the M-16.  The Infantryman military occupational specialty (MOS) is identified as a having a "highly probable" probability of exposure to hazardous noise as identified on the Duty MOS Noise Exposure Listing and as such in-service exposure to hazardous noise is conceded even though any exposure was not prolonged and only during initial training and unverified Reserve or National Guard service.  See M21-1, Part III, Subpart iv, Chapter 4, Section D, 1.b.  As outlined, evidence establishes a current disability and an in-service event; the crucial remaining issue is whether a nexus exists between the two.

As noted above, STRs related to the Veteran's ACDUTRA service are not of record.  Also as noted, the Veteran submitted with his August 2010 claim a one page document that appears to be a partial copy of an examination report from January 1980, after the Veteran's ACDUTRA service.  This report did not include audiometric testing results, which would have been included under section 71 of the form.  While the copy of the report is difficult to read, it appears that noted in reference to section 71 was "unable to test for [h]earing."  Under the summary of defects and diagnoses section, reference was made to section 71 and it appeared to state "after 9 attempts to return an acceptable audiogram 5 on [undecipherable] and 4 today H3."  Under the PULHES rating system discussed above, a 3 was listed for the H or "hearing and ear" system.  It was noted that the Veteran was not qualified and that the disqualifying defect was noted to be section 71.

The October 2011 VA DBQ referenced under the tinnitus section that the Veteran reported having tinnitus "[s]ince 1978 after acoustic trauma while firing weapons without earplugs."  A positive nexus opinion was provided as to tinnitus, with a rationale noted of "[i]t is well known that prolongated exposure to high intensity noise levels of military type could cause damage in inner ear structures thus resulting in permanent hearing loss and/or tinnitus.  Tinnitus is subjective symptom usually associated or secondary to hearing loss."  As to hearing loss, the examiner marked a box stating "[c]annot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation," with a rationale noted of "[o]n 1/17/80 an audiometry was performed but unreliable findings were obtained.  Besides that no other audiogram was available on C-File."  On a separate opinion section of the DBQ, the examiner stated "[i]n the case of hearing loss since no audiogram was available on C-File and since the only audiology note on File indicated unreliable findings cannot resolve this issue without resorting to mere speculation."

As noted, the Veteran submitted additional private medical records in October 2014.  These included an October 2011 audiological evaluation report.  Under the history section, it was noted that the Veteran "reports hearing difficulty since 1978."  It was noted that the Veteran was "[e]xposed to occupational noise in the military.  He suffered an Acoustic trauma [w]here he reports that he bleed from his ears."    

Upon review, the Board finds that remand is required for an additional VA examination and opinion, as outlined further in the remand directives below.  This is necessary for two reasons.  First, the October 2011 private audiological evaluation report was not of record at the time of the inconclusive October 2011 VA opinion.  This report included the Veteran's specific lay contention of having hearing difficulty since 1978.  Also referenced was a reported in-service incident related to an acoustic trauma and bleeding from the ears.  The Board notes that the July 2011 VA examination request referenced that the Veteran contended "while he was testing a new weapons without earplugs, the weapon explosion affects his ears.  Its started bleeding and he eventually was separated from service."  It is not clear to the Board where this information came from.  In any event, the October 2011 VA opinion did not discuss this reported event.    

Second, the inconclusive October 2011 VA opinion did not appear to address or consider the Veteran's lay statements, but rather the rationale provided relied, essentially, entirely on the lack of reliable audiometric findings.  The Veteran's lay statements as to exposure to acoustic trauma and difficulty hearing must be considered.  See 38 C.F.R. § 3.303(a) (2017) (stating that "[e]ach disabling condition...for which [a veteran] seeks a service connection must be considered on the basis of...all pertinent...lay evidence").
 


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with respect to his bilateral hearing loss disability claim.
The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that a bilateral hearing loss disability had its onset during the Veteran's July 1978 to October 1978 ACDUTRA service or is related to any in-service disease, event, or injury, to include conceded in-service exposure to hazardous noise.

While review of the entire claims folder is required, the medical professional's attention is invited to the October 2011 private audiological evaluation report, which included the Veteran's specific lay contention of having hearing difficulty since 1978 and which also referenced a reported in-service incident related to an acoustic trauma and bleeding from the ears.   

In rendering the above opinion, the medical professional is advised that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim, so long as a medically sound basis upon which to attribute the post-service findings to the injury in service is found, in this case hazardous noise exposure.

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


